               Case 2:18-cr-00092-RAJ Document 354 Filed 08/04/21 Page 1 of 2




 1                                                                 The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
10
                                     AT SEATTLE
11
12
      UNITED STATES OF AMERICA,                                NO. CR18-92RAJ
13
                             Plaintiff,                        JOINT CERTIFICATION OF COUNSEL
14
                                                               RE: ADMITTED TRIAL EXHIBITS
15                      v.
16
      BERNARD ROSS HANSEN, and
17    DIANE ERDMANN,
18
                             Defendants.
19
20         The United States of America, by and through Tessa M. Gorman, Acting United
21 States Attorney for the Western District of Washington, and Brian Werner and Benjamin
22 Diggs, Assistant United States Attorney, and Angelo Calfo, Counsel for Bernard Ross
23 Hansen, and Benjamin Byers, Counsel for Diane Erdmann, hereby files the admitted trial
24 exhibits.
25         Pursuant to General Order No. 01-18 “Exhibits Retention Procedures,” within
26 seven days of a verdict, the admitted trial exhibits shall be filed through the Court’s
27 electronic filing system (CM/ECF) along with a Joint Certification of Counsel.
28
     Joint Certification of Counsel - 1                                          UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     U.S. v. Bernard Ross Hansen & Diane Erdmann, CR18-92RAJ
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
                Case 2:18-cr-00092-RAJ Document 354 Filed 08/04/21 Page 2 of 2




1             At the close of the trial counsel for all parties conferred with the in-court deputy
2 and confirmed the list of admitted exhibits and reviewed the exhibits to be provided to
3 the trier of fact in the matter. The exhibits filed here are those same exhibits.
4             Therefore, the undersigned submits that the admitted trial exhibits 1 as listed on
5 Court’s Exhibit List (Dkt. No. 351) and hereby filed via CM/ECF event “Admitted
6 Exhibits” are true and correct copies of the documents reviewed by the trier of fact in this
7 matter.
8             Dated this 4th day of August 2021.
9
                                                  TESSA M. GORMAN
10
                                                  Acting United States Attorney
11
                                                  /s/ Brian Werner
12
                                                  BRIAN WERNER
13                                                Assistant United States Attorney
                                                  700 Stewart Street, Suite 5220
14
                                                  Seattle, WA 98101
15                                                (206) 553-7970
16
17
                                                  /s/ Angelo Calfo (approved via e-mail)
18
                                                  ANGELO CALFO
19                                                Counsel for Bernard Ross Hansen
20
21                                                /s/ Benjamin Byers (approved via e-mail)
                                                  BENJAMIN BYERS
22
                                                  Counsel for Diane Erdmann
23
24
25
26
27
     1
      Audio and video bulk exhibits will not be filed via CM/ECF, but an electronic copy will be maintained by the
28   United States.
      Joint Certification of Counsel - 2                                                         UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
      U.S. v. Bernard Ross Hansen & Diane Erdmann, CR18-92RAJ
                                                                                                   SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
